Citation Nr: 0740920	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-39 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In December 2006, the Board remanded the case for evidentiary 
development.  


FINDING OF FACT

Without good cause shown in the record, the veteran failed to 
report for VA reexaminations to evaluate his claim for 
increase for post-traumatic stress disorder. 


CONCLUSION OF LAW

The claim for increase for a rating higher than 50 percent for 
post-traumatic stress disorder is denied as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim is denied as a matter of law, the VCAA does not 
apply. Sabonis v Brown, 6 Vet. App. 426, 430 (1994) (Where 
the law and not the evidence is dispositive the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law.). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without 
good cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

Pursuant to the December 2006 remand and to assist the 
veteran with the development of the evidence to support his 
claim for increase, the RO scheduled the veteran for a VA 
examination to determine the severity of his service-
connected post-traumatic stress disorder.  

In a letter in December 2006, the RO informed the veteran 
that if he could not keep the appointment for his examination 
he should contact the VA medical facility to reschedule the 
examination.  He was informed that if he failed to report for 
the examination, his claim might have to be denied.  

The veteran did not appear for the scheduled examination but, 
without having offered any explanation for his failure to 
appear, the RO rescheduled the examination, but the veteran 
also failed to appear for the rescheduled examination.  

In supplemental statement of the case, dated in August 2007, 
the RO notified the veteran of the consequences for failing 
to report for his examinations, citing 38 C.F.R. § 3.655, 
that is, the claim for increase shall be denied. 

Also, it is not shown that the veteran did not receive notice 
of the schedule for the VA examinations.  




As good cause for the failure to report for the VA 
reexaminations is not shown, the provisions of 38 C.F.R. § 
3.655(b), mandate by operation of law that the claim be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


